Exhibit 10.1

 

LTC PROPERTIES, INC.

 

 

 

THE 2008 EQUITY PARTICIPATION PLAN

 

OF

 

LTC PROPERTIES, INC.

 

LTC Properties, Inc., a Maryland corporation, has adopted The 2008 Equity
Participation Plan of LTC Properties, Inc. (the “Plan”), effective June 10,
2008, for the benefit of its eligible employees, consultants and directors.

 

The purposes of the Plan are as follows:

 

(1)                              To provide an additional incentive for
Independent Directors, key Employees and consultants to further the growth,
development and financial success of the Company by personally benefiting
through the ownership of Company stock and/or rights which recognize such
growth, development and financial success;

 

(2)                              To enable the Company to obtain and retain the
services of Independent Directors, key Employees and consultants considered
essential to the long range success of the Company by offering them an
opportunity to own stock in the Company and/or rights which will reflect the
growth, development and financial success of the Company; and

 

(3)                              To encourage participants to contribute
materially to the growth of the Company, thereby benefiting the Company’s
stockholders, and align the economic interests of the participants with those of
the stockholders.

 

ARTICLE I.

 

DEFINITIONS

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.

 

“Administrator” shall mean the party that conducts the general administration of
the Plan as provided in Article XI.  With reference to the administration of the
Plan with respect to Awards granted to Independent Directors, the term
“Administrator” shall refer to the Board.  With reference to the administration
of the Plan with respect to any other Award, the term “Administrator” shall
refer to the Committee, unless the Board has assumed the authority for
administration of the Plan generally as provided in Section 11.2.

 

“Award” shall mean an Option, Restricted Stock, a Performance Award, Dividend
Equivalents, Deferred Stock, Stock Payment or a Stock Appreciation Right, which
may be awarded or granted under the Plan (collectively, “Awards”).

 

1

--------------------------------------------------------------------------------


 

“Award Agreement” shall mean a written agreement executed by an authorized
director or officer of the Company and the Holder which contains such terms and
conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.

 

“Award Limit” shall mean two hundred thousand (200,000) shares of Common Stock,
as adjusted pursuant to Section 12.3 of the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall mean, unless otherwise defined in an Award Agreement,
a change in ownership or control of the Company effected through any of the
following transactions:

 

(a)                               any person or related group of persons (other
than the Company or a person that directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company representing thirty percent (30%) or
more of the total combined voting power of the Company’s then outstanding
securities; or

 

(b)                              the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation (or other
entity), other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 66-2/3% of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 30% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control; or

 

(c)                               the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
or

 

(d)                             a majority of the members of the Board cease to
be, as of any date of determination, members of the Board who were members of
the Board as of the date the Plan was approved by the stockholders of the
Company or were nominated for election or elected to the Board with the approval
of a majority of the members of the Board at the time of such nomination or
election.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 11.1.

 

“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.

 

2

--------------------------------------------------------------------------------


 

“Company” shall mean LTC Properties, Inc., a Maryland corporation.

 

“Corporate Transaction” shall mean any of the following stockholder-approved
transactions to which the Company is a party:

 

(a)                               a merger, consolidation or acquisition in
which the Company is not the surviving entity, except for a transaction the
principal purpose of which is to change the state in which the Company is
incorporated, form a holding company or effect a similar reorganization as to
form whereupon the Plan and all Options are assumed by the successor entity;

 

(b)                              the sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, in
complete liquidation or dissolution of the Company in a transaction not covered
by the exceptions to clause (a), above; or

 

(c)                               any reverse merger in which the Company is the
surviving entity but in which securities possessing more than thirty percent
(30%) of the total combined voting power of the Company’s outstanding securities
are transferred or issued to a person or persons different from those who held
such securities immediately prior to such merger.

 

“Coupled Stock Appreciation Right” shall mean an Award granted under Section 9.2
of the Plan.

 

“CSAR” shall mean a Coupled Stock Appreciation Right.

 

“Deferred Stock” shall mean Common Stock awarded under Section 8.5 of the Plan.

 

“Director” shall mean a member of the Board.

 

“Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Common Stock) of dividends paid on Common Stock, awarded under Section
8.3 of the Plan.

 

“Employee” shall mean any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company, or of any corporation which is
a Subsidiary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a share of Common Stock as of a given date shall be (i)
the closing price of a share of Common Stock on the principal exchange on which
shares of Common Stock are then trading, if any (or as reported on any composite
index which includes such principal exchange), on the trading day previous to
such date, or if shares were not traded on the trading day previous to such
date, then on the next preceding date on which a trade occurred, or (ii) if
Common Stock is not traded on an exchange but is quoted on NASDAQ or a successor
quotation system, the mean between the closing representative bid and asked
prices for the Common Stock on the trading day previous to such date as reported
by NASDAQ or such successor quotation system; or (iii) if Common Stock is not
publicly traded on an exchange and not quoted on NASDAQ or a successor quotation
system, the Fair Market Value of a share of Common Stock as established by the
Administrator acting in good faith through the reasonable application of a
reasonable valuation method.

 

3

--------------------------------------------------------------------------------


 

“Grantee” shall mean an Employee, Independent Director or consultant granted a
Performance Award, Dividend Equivalent, Stock Payment, Stock Appreciation Right,
or Deferred Stock.

 

“Holder” shall mean a person who has been granted or awarded an Award.

 

“Incentive Stock Option” shall mean an Option that is designated as an Incentive
Stock Option by the Committee to the extent such Option complies with the
applicable provisions of Section 422 of the Code.

 

“Independent Director” shall mean a member of the Board who is not an Employee.

 

“Independent Stock Appreciation Right” shall mean an Award granted under Section
9.3 of the Plan.

 

“ISAR” shall mean an Independent Stock Appreciation Right.

 

“Non-Qualified Stock Option” shall mean an Option that is not designated as an
Incentive Stock Option by the Committee, or an Option that is designated as an
Incentive Stock Option to the extent such Option does not comply with the
provisions of Section 422 of the Code.

 

“Option” shall mean an Award granted under Article IV of the Plan.  An Option
granted under the Plan shall, as determined by the Committee, be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Independent Directors and consultants shall be Non-Qualified
Stock Options.

 

“Optionee” shall mean an Employee, consultant or Independent Director granted an
Option under the Plan.

 

“Performance Award” shall mean a cash bonus, stock bonus or other performance or
incentive award that is paid in cash, Common Stock or a combination of both,
awarded under Section 8.2 of the Plan.

 

“Performance Criteria” shall mean the following business criteria with respect
to the Company or any Subsidiary: (i) net income, (ii) performance of
investments, (iii) cash flow, (iv) earnings per share, (v) return on equity,
(vi) return on invested capital or assets, (vii) cost reductions or savings,
(viii) funds from operations, (ix) appreciation in the fair market value of
Common Stock and (x) earnings before any one or more of the following items:
interest, depreciation or amortization.

 

“Plan” shall mean The 2008 Equity Participation Plan of LTC Properties, Inc., as
set forth herein and as amended from time to time.

 

“Restricted Stock” shall mean Common Stock awarded under Article VII of the
Plan.

 

“Restricted Stockholder” shall mean an Employee, Independent Director or
consultant granted an Award of Restricted Stock under Article VII of the Plan.

 

4

--------------------------------------------------------------------------------


 

“Rule 16b-3” shall mean Rule 16b-3 under the Exchange Act, amended from time to
time.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Stock Appreciation Right” shall mean an Award granted under Article IX of the
Plan.

 

“Stock Payment” shall mean an Award granted under Section 8.4 of the Plan.

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

“Termination of Consultancy” shall mean the time when the engagement of a Holder
as a consultant to the Company or a Subsidiary is terminated for any reason,
with or without cause and with or without notice, including, but not by way of
limitation, by resignation, discharge, death or retirement; but excluding
terminations where there is a simultaneous commencement of employment with the
Company or any Subsidiary.  The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
Termination of Consultancy resulted from a discharge for good cause, and all
questions of whether a particular leave of absence constitutes a Termination of
Consultancy.  Notwithstanding any other provision of the Plan, the Company or
any Subsidiary has an absolute and unrestricted right to terminate a
consultant’s service at any time for any reason whatsoever, with or without
cause and with or without notice, except to the extent expressly provided
otherwise in writing.

 

“Termination of Directorship” shall mean the time when a Holder who is an
Independent Director ceases to be a Director for any reason, including, but not
by way of limitation, a termination by resignation, failure to be elected, death
or retirement, but excluding terminations where there is a simultaneous
commencement of employment or establishment of a consulting relationship with
the Company or any Subsidiary.  The Board, in its sole and absolute discretion,
shall determine the effect of all matters and questions relating to Termination
of Directorship with respect to Independent Directors.

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between a Holder and the Company or any Subsidiary is terminated
for any reason, with or without cause and with or without notice, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding (i) terminations where there is a
simultaneous reemployment or continuing employment of a Holder by the Company or
any Subsidiary, (ii) at the discretion of the Committee, terminations which
result in a temporary severance of the employee-employer relationship, and (iii)
at the discretion of the Committee, terminations which are followed by the
simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with the former employee.  The Committee, in its absolute discretion,
shall determine the effect of all matters and questions relating to Termination
of Employment, including, but not by way of limitation, the question of whether
a Termination of Employment resulted from a discharge for cause, and all
questions of whether a particular leave of absence constitutes a Termination of
Employment; provided,

 

5

--------------------------------------------------------------------------------


 

however, that, with respect to Incentive Stock Options, unless otherwise
determined by the Committee in its discretion, a leave of absence, change in
status from an employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Employment if,
and to the extent that, such leave of absence, change in status or other change
interrupts employment for the purposes of Section 422(a)(2) of the Code and the
then applicable regulations and revenue rulings under said Section. 
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate an Employee’s employment at
any time for any reason whatsoever, with or without cause and with or without
notice, except to the extent expressly provided otherwise in writing.

 

ARTICLE II.

 

SHARES SUBJECT TO PLAN AND OTHER LIMITATIONS

 

2.1.                        Aggregate Limit on Shares Subject to Plan and
Individual Award Limits.

 

(a)                               The shares of stock subject to Awards shall be
Common Stock.  The aggregate number of such shares which may be issued upon
exercise of Options or in connection with any other Awards shall not exceed Six
Hundred Thousand (600,000).  The shares of Common Stock issuable upon exercise
of Options or in connection with any other Awards may be previously authorized
but unissued shares.

 

(b)                              The Administrator may not grant to any
individual in any calendar year Stock Options, Restricted Stock, Independent
Stock Appreciation Rights, Performance Awards, Stock Payments and Deferred Stock
representing in the aggregate a number of Shares in excess of the Award Limit. 
For this purpose, a Performance Award payable in cash shall represent a number
of Shares equal to the amount of such cash divided by the Fair Market Value of a
share of Common Stock on the date the Performance Award is granted.  The
Administrator may not grant to any individual in any calendar year Divided
Equivalents in excess of the aggregate number of Stock Appreciation Rights,
Deferred Stock Awards and Performance Awards payable in shares of Common Stock
granted to such individual in such calendar year.  The Administrator may not
grant to any individual in any calendar year Coupled Stock Appreciation Rights
in excess of the Options granted to such individual in such calendar year.

 

2.2.                        Add-back of Options and Other Rights.  If any Award
expires, is forfeited or is canceled without having been fully exercised or
without having become fully vested, or is exercised in whole or in part for cash
as permitted by the Plan, the number of shares subject to such Award as to which
such Award was not exercised, was forfeited, was cancelled, or was exercised in
cash may again be subject to an Award, subject to the limitations of Section
2.1.  Furthermore, any shares subject to Awards which are adjusted pursuant to
Section 12.3 and become exercisable with respect to shares of stock of another
corporation shall be considered cancelled and may again be subject to an Award,
subject to the limitations of Section 2.1.  If any share of Restricted Stock is
forfeited by the Holder or repurchased by the Company pursuant to Section 7.5
hereof, such share may again be subject to an Award, subject to the limitations
of Section 2.1.  Notwithstanding the provisions of this Section 2.2, no shares
of Common Stock may again be optioned, granted or awarded if such action would
cause Incentive Stock Options to fail to qualify as an incentive stock options
under Section 422 of the Code.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III.

 

GRANTING OF AWARDS

 

3.1                            Award Agreement.  Each Award shall be evidenced
by an Award Agreement.  Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

 

3.2                            Consideration.  In consideration of the granting
of an Award under the Plan, the Holder shall agree, in the Award Agreement, to
remain in the employ of (or to consult for or to serve as an Independent
Director of, as applicable) the Company or any Subsidiary for a period of at
least one year (or such shorter period as may be fixed in the Award Agreement or
by action of the Administrator following grant of the Award) after the Award is
granted (or, in the case of an Independent Director, until the next annual
meeting of stockholders of the Company).

 

3.3                            At-Will Employment.  Nothing in the Plan or in
any Award Agreement hereunder shall confer upon any Holder any right to continue
in the employ of, or as a consultant for, the Company or any Subsidiary, or as a
Director of the Company, or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Holder at any time for any reason whatsoever, with or without
cause and with or without notice, except to the extent expressly provided
otherwise in a written employment agreement between the Holder and the Company
or any Subsidiary.

 

ARTICLE IV.

 

GRANTING OF OPTIONS TO EMPLOYEES,

CONSULTANTS AND INDEPENDENT DIRECTORS

 

4.1.                        Eligibility.  Any Employee or consultant selected by
the Committee pursuant to Section 4.4(a)(i) shall be eligible to be granted
Options.  Each Independent Director of the Company shall be eligible to be
granted Options at the times and in the manner set forth in Sections 4.5 and
4.6.  An Option shall give the Optionee the right to purchase shares of Common
Stock under the terms and conditions set forth in the Award Agreement applicable
to the Option.

 

4.2.                        Disqualification for Stock Ownership.  No person may
be granted an Incentive Stock Option under the Plan if such person, at the time
the Incentive Stock Option is granted, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any then existing Subsidiary or parent corporation (within the
meaning of Section 422 of the Code) unless such Incentive Stock Option conforms
to the applicable provisions of Section 422 of the Code.

 

4.3.                        Qualification of Incentive Stock Options.  No
Incentive Stock Option shall be granted to any person who is not an Employee.

 

4.4.                        Granting of Options to Employees and Consultants.

 

(a)                               The Committee shall from time to time, in its
absolute discretion, and subject to applicable limitations of the Plan:

 

7

--------------------------------------------------------------------------------


 

(i)                                  Determine which Employees are key Employees
and select from among the key Employees or consultants (including Employees or
consultants who have previously received Awards under the Plan) such of them as
in its opinion should be granted Options;

 

(ii)                              Subject to the Award Limit, determine the
number of shares to be subject to such Options granted to the selected key
Employees or consultants;

 

(iii)                          Subject to Section 4.3, determine whether such
Options are to be Incentive Stock Options or Non-Qualified Stock Options; and

 

(iv)                          Determine the terms and conditions of such
Options, consistent with the Plan.

 

(b)                              Upon the selection of a key Employee or
consultant to be granted an Option, the Committee shall instruct the Secretary
of the Company to issue the Option and may impose such conditions on the grant
of the Option as it deems appropriate.  Without limiting the generality of the
preceding sentence, the Committee may, in its discretion and on such terms as it
deems appropriate, and consistent with applicable law require as a condition on
the grant of an Option to an Employee or consultant that the Employee or
consultant surrender for cancellation some or all of the unexercised Options or
any other Awards or rights which have been previously granted to him/her under
the Plan or otherwise.  An Option, the grant of which is conditioned upon such
surrender, may have an Option price lower (or higher) than the exercise price of
such surrendered Option or other Award, may cover the same (or a lesser or
greater) number of shares as such surrendered Option or other Award, may contain
such other terms as the Committee deems appropriate, and shall be exercisable in
accordance with its terms, without regard to the number of shares, price,
exercise period or any other term or condition of such surrendered Option or
other Award.  Notwithstanding the foregoing, the Committee shall not have
authority to reprice Options in accordance with this Section 4.4(b) without
first obtaining stockholder approval for such repricing and the grant of an
Option described in the previous sentence may not result in the imposition on
the Optionee of a 20% tax pursuant to Section 409A(a)(1)(B) of the Code.

 

(c)                               Any Incentive Stock Option granted under the
Plan may be modified by the Committee, with the consent of the Optionee, to
disqualify such Option from treatment as an “incentive stock option” under
Section 422 of the Code, provided that no such modification may result in the
imposition on the Optionee of a 20% tax pursuant to Section 409A(a)(1)(B) of the
Code.

 

4.5.                        Granting of Options to Independent Directors.  The
Board shall from time to time, in its absolute discretion, and subject to
applicable limitations of the Plan determine (i) which Independent Directors, if
any, should, in its opinion, be granted Non-Qualified Stock Options, (ii)
subject to the Award Limit, determine the number of number of shares to be
subject to such Options, and (iii) the terms and conditions of such Options,
consistent with the Plan.

 

8

--------------------------------------------------------------------------------


 

4.6.                        Options in Lieu of Cash Compensation.  Options may
be granted under the Plan to Employees and consultants in lieu of cash bonuses
which would otherwise be payable to such Employees and consultants and to
Independent Directors in lieu of directors’ fees which would otherwise be
payable to such Independent Directors, pursuant to such policies which may be
adopted by the Administrator from time to time.

 

ARTICLE V.

 

TERMS OF OPTIONS

 

5.1                      Option Price.  The price per share of the shares
subject to each Option granted to Employees and consultants shall be set by the
Committee; provided, however, that such price shall not be less than the par
value of a share of Common Stock, unless otherwise permitted by applicable state
law, and shall not be less than 100% of the Fair Market Value of a share of
Common Stock on the date the Option is granted; and provided further that in the
case of Incentive Stock Options granted to an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary or parent
corporation thereof (within the meaning of Section 422 of the Code), such price
shall not be less than 110% of the Fair Market Value of a share of Common Stock
on the date the Option is granted.

 

5.2                            Option Term.  The term of an Option granted to an
Employee or consultant shall be set by the Committee in its discretion;
provided, however, that the term shall not be more than ten (10) years from the
date the Option is granted, or five (5) years from such date if the Option is an
Incentive Stock Option granted to an individual then owning (directly and
through application of the attribution rules of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary or parent corporation thereof (within the meaning of
Section 422 of the Code).  Except as limited by requirements of Section 422 of
the Code and regulations and rulings thereunder applicable to Incentive Stock
Options, the Committee may extend the term of any outstanding Option in
connection with any Termination of Employment or Termination of Consultancy of
the Optionee or amend any other term or condition of such Option relating to
such a termination.  Notwithstanding the foregoing, the Committee may not extend
the term of any outstanding Option beyond the earlier of (1) the original
expiration date of the Option and (2) the ten-year anniversary of the grant date
of the Option.

 

5.3                            Option Vesting.

 

(a)                               The period during which the right to exercise,
in whole or in part, an Option granted to an Employee or a consultant vests in
the Optionee shall be set by the Committee in its sole and absolute discretion
and the Committee may determine that an Option may not be exercised in whole or
in part for a specified period after it is granted; provided, however, that,
unless the Committee otherwise provides in the terms of the Award Agreement or
otherwise, no Option shall be exercisable by any Optionee who is then subject to
Section 16 of the Exchange Act within the period ending six months and one day
after the date the Option is granted.  At any time after grant of an Option, the
Committee may, in its sole and absolute discretion and subject to whatever terms
and conditions it selects, accelerate the period during which an Option granted
to an Employee or consultant vests.

 

9

--------------------------------------------------------------------------------

 


 

(b)                              No portion of an Option granted to an Employee
or consultant which is unexercisable at Termination of Employment or Termination
of Consultancy, as applicable, shall thereafter become exercisable, except as
may be otherwise provided by the Committee either in the Award Agreement or by
action of the Committee following the grant of the Option.

 

(c)                               To the extent that the aggregate Fair Market
Value of Common Stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by an Optionee during any calendar
year (under the Plan and all other incentive stock option plans of the Company
and any parent or subsidiary corporation (within the meaning of Section 422 of
the Code) of the Company) exceeds $100,000, such Options shall be treated as
Non-Qualified Options to the extent required by Section 422 of the Code.  The
rule set forth in the preceding sentence shall be applied by taking Options into
account in the order in which they were granted.  For purposes of this Section
5.3(c), the Fair Market Value of stock shall be determined as of the time the
Option with respect to such Common Stock is granted.

 

(d)                             Unless otherwise provided in an Award Agreement,
Options shall become fully vested as of the date of a Change in Control.

 

5.4                            Terms of Options Granted to Independent
Directors.  The price per share of the shares subject to each Option granted to
an Independent Director shall equal 100% of the Fair Market Value of a share of
Common Stock on the date the Option is granted.  Subject to Section 6.6, each
Option granted to an Independent Director pursuant to Section 4.5 shall become
exercisable in cumulative annual installments of 33-1/3% on each of the first,
second and third anniversaries of the date of grant, shall become fully vested
as of the date of a Change in Control and shall expire on the earlier of the
seventh anniversary of the date of vesting or one year following an Independent
Director’s Termination of Directorship for any reason.

 

ARTICLE VI.

 

EXERCISE OF OPTIONS

 

6.1.                        Partial Exercise.  An exercisable Option may be
exercised in whole or in part.  However, an Option shall not be exercisable with
respect to fractional shares and the Administrator may require that, by the
terms of the Option, a partial exercise be with respect to a minimum number of
shares.

 

6.2.                        Manner of Exercise.  All or a portion of an
exercisable Option shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company or his/her office:

 

(a)                               A written notice complying with the applicable
rules established by the Administrator stating that the Option, or a portion
thereof, is exercised.  The notice shall be signed by the Optionee or other
person then entitled to exercise the Option or such portion of the Option;

 

10

--------------------------------------------------------------------------------


 

(b)                              Such representations and documents as the
Administrator, in its absolute discretion, deems necessary or advisable to
effect compliance with all applicable provisions of the Securities Act and any
other federal or state securities laws or regulations.  The Administrator may,
in its absolute discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, (i) placing
legends on share certificates or, if shares are uncertificated, noting such
legends on the book entry account for the shares, and (ii) issuing stop-transfer
notices to agents and registrars;

 

(c)                               In the event that the Option shall be
exercised pursuant to Section 12.1 by any person or persons (other than the
Optionee), who have been transferred an Option pursuant to Section 12.1,
appropriate proof of the right of such person or persons to exercise the Option;
and

 

(d)                             Full cash payment to the Secretary of the
Company for the shares with respect to which the Option, or portion thereof, is
exercised.  However, the Administrator, may in its discretion (i) allow payment,
in whole or in part, through the delivery of shares of Common Stock owned by the
Optionee, duly endorsed for transfer to the Company with a Fair Market Value on
the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof; (ii) allow payment, in whole or in part, through the
surrender of shares of Common Stock then issuable upon exercise of the Option
having a Fair Market Value on the date of Option exercise equal to the excess of
the aggregate exercise price of the Option or exercised portion thereof over the
Option price of the Option or exercised portion thereof; (iii) allow payment, in
whole or in part, in accordance with a cashless exercise program under which, if
so instructed by the Optionee, shares of Common Stock may be issued directly to
the Optionee’s broker or dealer who in turn will sell the shares and pay the
Option price in cash to the Company from the sale proceeds; or (iv) allow
payment through any combination of the consideration provided in the foregoing
clauses (i), (ii), and (iii).

 

6.3.                        Conditions to Issuance of Stock Certificates.  The
Company shall not be required to issue shares of Common Stock, either in
certificated or uncertificated form, purchased upon the exercise of any Option
or portion thereof prior to the fulfillment of all of the following conditions:

 

(a)                               The admission of such shares to listing on all
stock exchanges on which such class of stock is then listed;

 

(b)                              The completion of any registration or other
qualification of such shares under any state or federal law, or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Administrator shall, in its absolute
discretion, deem necessary or advisable;

 

11

--------------------------------------------------------------------------------


 

(c)                               The obtaining of any approval or other
clearance from any state or federal governmental agency which the Administrator
shall, in its absolute discretion, determine to be necessary or advisable;

 

(d)                             The lapse of such reasonable period of time
following the exercise of the Option as the Administrator may establish from
time to time for reasons of administrative convenience; and

 

(e)                               The receipt by the Company of full payment for
such shares, including payment of any applicable tax withholdings, which in the
discretion of the Administrator may be in the form of consideration used by the
Optionee to pay for such shares under Section 6.2(d).

 

6.4.                        Rights as Stockholders.  Optionees shall not be, nor
have any of the rights or privileges of, stockholders of the Company in respect
of any shares purchasable upon the exercise of any part of an Option unless and
until such shares, in certificated or uncertificated form, have been issued by
the Company to such Optionees.

 

6.5.                        Ownership and Transfer Restrictions.  The
Administrator, in its absolute discretion, may impose such restrictions on the
ownership and transferability of the shares purchasable upon the exercise of an
Option as it deems appropriate.  Any such restriction shall be set forth in the
respective Award Agreement and may be referred to on any certificates evidencing
such shares or, if the Restricted Stock is uncertificated, may be noted on the
restricted book entry account for such shares and referred to on any notices or
written statements that may be delivered to the holders of such shares.  The
Committee may require the Employee to give the Company prompt notice of any
disposition of shares of Common Stock acquired by exercise of an Incentive Stock
Option within (i) two years from the date of granting (including the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code) such Option to such Employee or (ii) one year after the transfer of such
shares to such Employee.  The Administrator may direct that any certificates
evidencing, or any notices or written statements regarding, shares acquired by
exercise of any such Option refer to such requirement to give prompt notice of
disposition.

 

6.6.                        Additional Limitations on Exercise of Options. 
Optionees may be required to comply with any timing or other restrictions with
respect to the settlement or exercise of an Option, including a window-period
limitation, as may be imposed in the discretion of the Administrator.

 

ARTICLE VII.

 

AWARD OF RESTRICTED STOCK

 

7.1.                        Eligibility.  Subject to the Award Limit, shares of
Restricted Stock may be awarded to any Employee or consultant selected by the
Committee pursuant to Section 7.2 or any Independent Director who the Board
determines should receive such an Award.

 

12

--------------------------------------------------------------------------------


 

7.2.                        Award of Restricted Stock.

 

(a)                               The Administrator may from time to time, in
its absolute discretion:

 

(i)                                  Determine which Employees are key Employees
and select from among the key Employees, Independent Directors or consultants
(including Employees, Independent Directors or consultants who have previously
received other Awards under the Plan) such of them as in its opinion should be
awarded Restricted Stock; and

 

(ii)                              Determine the purchase price, if any, and
other terms and conditions applicable to such Restricted Stock, consistent with
the Plan.

 

(b)                              The Administrator shall establish the purchase
price, if any, and form of payment for Restricted Stock.

 

(c)                               Upon the selection of a key Employee,
Independent Director or consultant to be awarded Restricted Stock, the
Administrator shall instruct the Secretary of the Company to issue such
Restricted Stock and may impose such conditions on the issuance of such
Restricted Stock as it deems appropriate.

 

7.3.                        Rights as Stockholders.  Subject to Section 7.4,
upon delivery of the shares of Restricted Stock to the escrow holder pursuant to
Section 7.6, the Restricted Stockholder shall have, unless otherwise provided by
the Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in his/her Award Agreement, including the right to
receive all dividends and other distributions paid or made with respect to the
shares; provided, however, that in the discretion of the Administrator and as
set forth in the Award Agreement, any extraordinary distributions with respect
to the Common Stock shall be subject to the restrictions set forth in Section
7.4 or such other restrictions as may be determined by the Administrator.

 

7.4.                        Restriction.  All shares of Restricted Stock issued
under the Plan (including any shares received by holders thereof with respect to
shares of Restricted Stock as a result of stock dividends, stock splits or any
other form of recapitalization) shall, in the terms of each individual
Restricted Stock Award Agreement, be subject to such terms, conditions and
restrictions as the Administrator shall provide, which restrictions may include,
without limitation, forfeiture of such shares in the event of termination of
employment prior to completion of a term of service and restrictions concerning
voting rights and transferability, Company performance and individual
performance and satisfaction of one or more Performance Criteria; provided,
however, that, by action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, remove any or all of the restrictions imposed by the terms of the
Restricted Stock Award Agreement.  Unless otherwise provided in the Award
Agreement, all of the restrictions imposed on an Award of Restricted Stock shall
lapse upon the occurrence of a Change in Control.  Restricted Stock may not be
sold or encumbered until all restrictions are terminated or expire.  If no
consideration was paid by the Restricted Stockholder upon issuance, a Restricted
Stockholder’s rights in unvested Restricted Stock shall lapse upon Termination
of Employment or, if applicable, upon Termination of Consultancy or Termination
of Directorship prior to the termination or expiration of all restrictions;
provided, however, that unless otherwise provided by the Administrator in the
Restricted Stock Award Agreement, such rights shall not lapse in the event of a
Termination of Employment, Termination of Consultancy or Termination of
Directorship following a Change in Control or because of the Restricted
Stockholder’s death or disability.

 

13

--------------------------------------------------------------------------------


 

7.5.                        Repurchase of Restricted Stock.  The Administrator
shall provide in the terms of each individual Restricted Stock Award Agreement
that the Company shall have the right to repurchase from the Restricted
Stockholder the Restricted Stock then subject to restrictions under the
Restricted Stock Award Agreement immediately upon a Termination of Employment,
Termination of Consultancy or Termination of Directorship prior to the
termination or expiration of all restrictions, at a cash price per share equal
to the price paid by the Restricted Stockholder for such Restricted Stock;
provided, however, that the Administrator in its sole and absolute discretion
may provide that no such right of repurchase shall exist in the event of a
Termination of Employment, Termination of Consultancy or Termination of
Directorship without cause or following a Change in Control or because of the
Restricted Stockholder’s retirement, death, disability or otherwise.

 

7.6.                        Escrow.  Unless otherwise determined by the
Administrator, the Secretary of the Company or such other escrow holder as the
Administrator may appoint shall retain physical custody of any certificates
representing Restricted Stock or, if such Restricted Stock is uncertificated,
shall cause such uncertificated shares of Restricted Stock to be held by the
Company’s transfer agent in a restricted book entry account, in each case until
all of the restrictions imposed under the Restricted Stock Award Agreement with
respect to such shares of Restricted Stock terminate, expire or have been
removed.

 

7.7.                        Legend / Notice.  In order to enforce the
restrictions imposed upon shares of Restricted Stock hereunder, the
Administrator, for all shares of Restricted Stock that are still subject to
restrictions under Award Agreements, shall cause a legend or legends that make
appropriate reference to the conditions imposed thereby to be placed on any
certificates representing such shares, or, if such shares are in uncertificated
form, shall cause the Company’s transfer agent to note such legend or legends on
the restricted book entry account for such shares and to issue such notices or
written statements containing information on the conditions imposed under the
Award Agreements to the holders of such shares as may be required by law, the
Company’s charter and bylaws or otherwise deemed appropriate by the Company.

 

7.8.                        Section 83(b) Election.  If a Restricted Stockholder
makes an election under Section 83(b) of the Code, or any successor section
thereto, to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Restricted Stockholder would otherwise be taxable under Section 83(a) of the
Code, the Restricted Stockholder shall deliver a copy of such election to the
Company immediately after filing such election with the Internal Revenue
Service.

 

7.9.                        Restricted Stock in Lieu of Cash Compensation. 
Restricted Stock may be awarded under the Plan to Employees and consultants in
lieu of cash bonuses which would otherwise be payable to such Employees and
consultants and to Independent Directors in lieu of directors’ fees which would
otherwise be payable to such Independent Directors, pursuant to such policies
which may be adopted by the Administrator from time to time.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VIII.

 

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK,

STOCK PAYMENTS

 

8.1.                        Eligibility.  Subject to the Award Limit, one or
more Performance Awards, Dividend Equivalents, Awards of Deferred Stock, and/or
Stock Payments may be granted to any Employee who the Committee determines is a
key Employee, any consultant who the Committee determines should receive such an
Award or any Independent Director who the Board determines should receive such
an Award.

 

8.2.                        Performance Awards.  Any key Employee or consultant
selected by the Committee or any Independent Director selected by the Board may
be granted one or more Performance Awards.  A Performance Award represents the
right to receive a payment subject to satisfaction of any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Administrator on a specified date or dates or over any period
or periods determined by the Administrator.  In making such determinations, the
Administrator shall consider (among such other factors as it deems relevant in
light of the specific type of Award) the contributions, responsibilities and
other compensation of the particular key Employee, Independent Director or
consultant.

 

8.3.                        Dividend Equivalents.  Any key Employee or
consultant selected by the Committee or any Independent Director selected by the
Board may be granted Dividend Equivalents.  A Dividend Equivalent represents the
right to receive payments in the amount of the dividend on a share of Common
Stock.  Dividend Equivalents shall be credited as of dividend payment dates,
during the period between the date a Stock Appreciation Right, Deferred Stock or
Performance Award is granted, and the date such Stock Appreciation Right,
Deferred Stock or Performance Award is exercised, vests or expires, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Administrator, provided
that in no event may the payment of such cash or additional shares of Common
Stock be contingent upon a Holder’s exercise of an Option or Stock Appreciation
Right.

 

8.4.                        Stock Payments.  Any key Employee or consultant
selected by the Committee or any Independent Director selected by the Board may
receive Stock Payments in the manner determined from time to time by the
Administrator.  A Stock Payment represents the right to receive one share of
Common Stock.  The number of shares shall be determined by the Administrator and
may be based upon the Performance Criteria or other specific performance
criteria determined appropriate by the Administrator, determined on the date
such Stock Payment is made or on any date thereafter.

 

8.5.                        Deferred Stock.  Any key Employee or consultant
selected by the Committee or any Independent Director selected by the Board may
be granted an Award of Deferred Stock in the manner determined from time to time
by the Administrator.  Deferred Stock represents the right to receive one share
of Common Stock in the future.  The number of shares of Deferred Stock shall be
determined by the Administrator and may be linked to the satisfaction of
Performance Criteria or other specific performance criteria determined to be
appropriate by the

 

15

--------------------------------------------------------------------------------


 

Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator.  Common Stock underlying a Deferred
Stock Award will not be issued until the Deferred Stock Award has vested,
pursuant to a vesting schedule or satisfaction of Performance Criteria or other
specific performance criteria set by the Administrator.  Unless otherwise
provided by the Administrator, a Holder of Deferred Stock shall have no rights
as a Company stockholder with respect to such Deferred Stock until such time as
the Award has vested and the Common Stock underlying the Award has been issued.

 

8.6.                        Term.  The term of a Performance Award, Dividend
Equivalent, Deferred Stock and/or Stock Payment shall be set by the
Administrator.

 

8.7.                        Exercise or Purchase Price.  The Administrator may
establish the exercise or purchase price, if any, of a Performance Award, shares
of Deferred Stock, or shares received as a Stock Payment.

 

8.8.                        Exercise Upon Termination of Employment, Termination
of Directorship or Termination of Consultancy.  A Performance Award, Dividend
Equivalent, Deferred Stock and/or Stock Payment is exercisable or payable only
while the Holder is an Employee, Independent Director or consultant; provided,
however, that the Administrator in its sole and absolute discretion may provide
that the Performance Award, Dividend Equivalent, Award of Deferred Stock and/or
Stock Payment may be exercised or paid subsequent to a Termination of
Employment, Termination of Consultancy or Termination of Directorship following
a Change in Control.

 

8.9.                        Payment on Exercise.  Payment of the amount
determined under Section 8.2 or 8.3 above shall be in cash, in Common Stock or a
combination of both, as determined by the Administrator.  To the extent any
payment under this Article VIII is effected in Common Stock, it shall be made
subject to satisfaction of all provisions of Section 6.3.

 

8.10.                Performance Award, Dividend Equivalent, Deferred Stock
and/or Stock Payment in Lieu of Cash Compensation.  Performance Awards, Dividend
Equivalents, Deferred Stock and/or Stock Payments may be awarded under the Plan
to Employees and consultants in lieu of cash bonuses which would otherwise be
payable to such Employees and consultants and to Independent Directors in lieu
of directors’ fees which would otherwise be payable to such Independent
Directors, pursuant to such policies which may be adopted by the Administrator
from time to time.

 

8.11.                Section 409A Compliance.  The Common Stock or cash payment
distributable to a Holder pursuant to a Performance Award, Dividend Equivalent,
Deferred Stock and/or Stock Payment shall be distributed to the Holder no later
than 2½ months following the end of the calendar year in which the Award vests
or on a specified date or schedule or other distribution event permitted under
Section 409A of the Code, in each case as set forth in the applicable Award
Agreement.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IX.

 

STOCK APPRECIATION RIGHTS

 

9.1.                        Grant of Stock Appreciation Rights.  A Stock
Appreciation Right entitles the Holder to a payment equal to the excess of the
Fair Market Value of the number of shares of Common Stock underlying the Stock
Appreciation Right as of the date the Award is exercised over such Fair Market
Value as of the date the Award is granted.  A Stock Appreciation Right may be
granted to any key Employee or consultant selected by the Committee or any
Independent Director selected by the Board.  A Stock Appreciation Right may be
granted (i) in connection and simultaneously with the grant of an Option or (ii)
independent of an Option.  A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with the Plan as the Administrator shall
impose and shall be evidenced by an Award Agreement.  Without limiting the
generality of the preceding sentence, the Administrator may, in its discretion
and on such terms as it deems appropriate, require as a condition of the grant
of a Stock Appreciation Right to an Employee, Independent Director or consultant
that the Employee, Independent Director or consultant surrender for cancellation
some or all of the unexercised Stock Appreciation Rights or any other Awards or
rights which have been previously granted to him/her under the Plan or
otherwise.  A Stock Appreciation Right, the grant of which is conditioned upon
such surrender, may have an exercise price lower (or higher) than the exercise
price of such surrendered Stock Appreciation Right or other Award, may cover the
same (or a lesser or greater) number of shares as such surrendered Stock
Appreciation Right or other Award, may contain such other terms as the
Administrator deems appropriate, and shall be exercisable in accordance with its
terms, without regard to the number of shares, price, exercise period, or any
other term or condition of such surrendered Stock Appreciation Right or other
Award.  Notwithstanding the foregoing, the Committee shall not have authority to
reprice Stock Appreciation Rights in accordance with this Section 9.1 without
first obtaining stockholder approval for such repricing and the grant of a Stock
Appreciation Right described in the previous sentence may not result in the
imposition on the Holder of a 20% tax pursuant to Section 409A(a)(1)(B) of the
Code.

 

9.2.                        Coupled Stock Appreciation Rights.

 

(a)                               A CSAR is a Stock Appreciation Right that is
related to a particular Option and is exercisable only when and to the extent
the related Option is exercisable.

 

(b)                              A CSAR may be granted to the Grantee for no
more than the number of shares subject to the simultaneously granted Option to
which it is coupled.

 

(c)                               A CSAR shall entitle the Grantee (or other
person entitled to exercise the Option pursuant to the Plan) to surrender to the
Company unexercised a portion of the Option to which the CSAR relates (to the
extent then exercisable pursuant to its terms) and to receive from the Company
in exchange therefore an amount determined by multiplying the difference
obtained by subtracting the exercise price of the CSAR from the Fair Market
Value of a share of Common Stock on the date of exercise of the CSAR by the
number of shares of Common Stock with respect to which the CSAR shall have been
exercised, subject to any limitations the Administrator may impose.

 

17

--------------------------------------------------------------------------------


 

9.3.                        Independent Stock Appreciation Rights.

 

(a)                               An Independent Stock Appreciation Right (ISAR)
is a Stock Appreciation Right that is unrelated to any Option.  ISARs shall have
terms set by the Administrator and shall cover such number of shares of Common
Stock as the Administrator may determine; provided, however, that the term of an
ISAR shall not be more than ten years from the date the ISAR is granted.  An
ISAR is exercisable only while the Grantee is an Employee, Independent Director
or consultant; provided that the Administrator may determine that the ISAR may
be exercised subsequent to Termination of Employment, Termination of
Directorship or Termination of Consultancy without cause, or following a Change
in Control, or because of the Grantee’s retirement, death or disability, or
otherwise, and provided further, that unless otherwise provided in the Award
Agreement, ISARs shall become fully vested as of the date of a Change in
Control.  Notwithstanding the foregoing, the Administrator may not extend the
term of any outstanding ISAR beyond the earlier of (1) the original expiration
date of the ISAR and (2) the ten-year anniversary of the grant date of the ISAR.

 

(b)                              An ISAR shall entitle the Grantee (or other
person entitled to exercise the ISAR pursuant to the Plan) to exercise all or a
specified portion of the ISAR (to the extent then exercisable pursuant to its
terms) and to receive from the Company an amount determined by multiplying the
difference obtained by subtracting the exercise price per share of the ISAR from
the Fair Market Value of a share of Common Stock on the date of exercise of the
ISAR by the number of shares of Common Stock with respect to which the ISAR
shall have been exercised, subject to any limitations the Administrator may
impose.

 

9.4.                        Payment and Limitations on Exercise.

 

(a)                               Payment of the amount determined under
Sections 9.2(c) and 9.3(b) above shall be in cash, in Common Stock (based on its
Fair Market Value as of the date the Stock Appreciation Right is exercised) or a
combination of both, as determined by the Administrator.  To the extent such
payment is effected in Common Stock it shall be made subject to satisfaction of
all provisions of Section 6.3 above pertaining to Options.

 

(b)                              Grantees of Stock Appreciation Rights may be
required to comply with any timing or other restrictions with respect to the
settlement or exercise of a Stock Appreciation Right, including a window-period
limitation, as may be imposed in the discretion of the Administrator.

 

ARTICLE X.

 

SECTION 162(m) PERFORMANCE BASED COMPENSATION

 

10.1.                General Requirements.  To the extent that a Performance
Award, a Stock Payment or an Award of Restricted Stock or Deferred Stock is
intended to qualify as “performance-based compensation” for purposes of Section
162(m) of the Code, such Award must (1) be granted by the Committee, (2) be
earned based on the achievement over a performance period established by

 

18

--------------------------------------------------------------------------------

 


 

the Committee of objective performance goals as are established by the Committee
no later than 90 days after the commencement of the performance period and not
after 25% of the performance period has elapsed and (3) be paid only after the
Committee has certified, after the completion of the performance period, that
the performance goals have been met.  To the extent that an Award of Options or
Stock Appreciation Rights is intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code, such Award must be
granted by the Committee.

 

10.2.                Performance Goals.  The objective performance goals shall
be stated as specific amounts of, or specific changes in, one or more of the
Performance Criteria. The objective performance goals need not be the same for
different performance periods and for any performance period may be stated: (a)
on an absolute basis or relative to the performance of other companies or of a
specified index or indices, or be based on any combination of the foregoing and
(b) separately for one or more of the Holders, collectively for the entire group
of Holders, or in any combination of the two.

 

10.3.                Committee Requirements.  Determinations by the Committee as
to the establishment of performance goals, the amount potentially payable in
respect of, the level of actual achievement of the specified performance goals
relating to any Performance Award, a Stock Payment or an Award of Restricted
Stock or Deferred Stock intended to qualify as “performance-based compensation”
for purposes of Section 162(m) of the Code, and the amount of any such final
Award shall be recorded in writing. Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award that the performance objectives relating
to the such Award and other material terms of such Award upon which settlement
of the Award was conditioned have been satisfied.

 

ARTICLE XI.

 

ADMINISTRATION

 

11.1.                Compensation Committee.  The Compensation Committee (or
another committee or a subcommittee of the Board assuming the functions of the
Committee under the Plan) shall consist solely of two or more Independent
Directors appointed by and holding office at the pleasure of the Board, each of
whom is both a “non-employee director” as defined by Rule 16b-3 and an “outside
director” for purposes of Section 162(m) of the Code.  Appointment of Committee
members shall be effective upon acceptance of appointment.  Committee members
may resign at any time by delivering written notice to the Board.  Vacancies in
the Committee may be filled by the Board.

 

11.2.                Duties and Powers of Committee.  It shall be the duty of
the Committee to conduct the general administration of the Plan in accordance
with its provisions.  The Committee shall have the power to interpret the Plan
and the Award Agreements, and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  Notwithstanding the foregoing, the
full Board, acting by a majority of its members in office, shall conduct the
general administration of the Plan with respect to Awards granted to Independent
Directors.  In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan,
except with respect to matters which under Rule 16b-3, Section 162(m) or other
applicable law (including stock exchange rules), are required to be determined
in the sole discretion of the Committee.

 

19

--------------------------------------------------------------------------------


 

11.3.                Compensation; Professional Assistance; Good Faith Actions. 
Members of the Committee shall receive such compensation for their services as
may be determined by the Board.  All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
borne by the Company.  The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers, or other persons.  The
Committee, the Company and the Company’s officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons. 
All actions taken and all interpretations and determinations made by the
Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons.  No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.

 

ARTICLE XII.

 

MISCELLANEOUS PROVISIONS

 

12.1.                Not Transferable.  No Award under the Plan may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution, unless and until such Award has been exercised, or the
shares underlying such Award have been issued, and all restrictions applicable
to such shares have lapsed.  No Option, Restricted Stock, Deferred Stock,
Performance Award, Stock Appreciation Right, Dividend Equivalent or Stock
Payment or interest or right therein shall be liable for the debts, contracts or
engagements of the Holder or his/her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

During the lifetime of the Holder, only he may exercise an Option or other Award
(or any portion thereof) granted to him/her under the Plan.  After the death of
the Holder, any exercisable portion of an Option or other Award may, prior to
the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by his/her personal representative or
by any person empowered to do so under the deceased Holder’s will or under the
then applicable laws of descent and distribution.

 

12.2.                Amendment, Suspension or Termination of the Plan.  Except
as otherwise provided in this Section 12.2, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board.  However, without approval of the Company’s stockholders
given within twelve months before or after the action by the Board, no action of
the Board may, except as provided in Section 12.3, increase the limits imposed
in Section 2.1 on the maximum number of shares which may be issued under the

 

20

--------------------------------------------------------------------------------


 

Plan.  No amendment, suspension or termination of the Plan shall, without the
consent of the Holder materially impair any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides.  No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Incentive
Stock Option be granted under the Plan after the first to occur of the following
events:

 

(a)                               The expiration of ten years from the date the
Plan is adopted by the Board; or

 

(b)                              The expiration of ten years from the date the
Plan is approved by the Company’s stockholders under Section 12.4.

 

12.3.                Changes in Common Stock or Assets of the Company,
Acquisition or Liquidation of the Company, Change in Control and Other Corporate
Events.

 

(a)                               Subject to Section 12.3(d), in the event that
the Administrator determines that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company (including,
but not limited to, a Corporate Transaction), or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Administrator’s opinion, affects the
Common Stock such that an adjustment is determined by the Administrator to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:

 

(i)                                  the number and kind of shares of Common
Stock (or other securities or property) with respect to which Awards may be
granted or awarded (including, but not limited to, adjustments of the
limitations in Section 2.1 on the maximum number and kind of shares which may be
issued and adjustments of the Award Limit),

 

(ii)                              the number and kind of shares of Common Stock
(or other securities or property) subject to outstanding Options, Performance
Awards, Stock Appreciation Rights, Dividend Equivalents, or Stock Payments, and
in the number and kind of shares of outstanding Restricted Stock or Deferred
Stock, and

 

(iii)                          the grant or exercise price with respect to any
Award.

 

21

--------------------------------------------------------------------------------


 

(b)                              Subject to Sections 12.3(b)(vii) and 12.3(d),
in the event of any Corporate Transaction or other transaction or event
described in Section 12.3(a) or any unusual or nonrecurring transactions or
events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations, or accounting principles, the Administrator, in its sole and
absolute discretion, and on such terms and conditions as it deems appropriate,
either by the terms of the Award or by action taken prior to the occurrence of
such transaction or event, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:

 

(i)                                  To provide for either the purchase of any
such Award for an amount of cash equal to the amount that could have been
attained upon the exercise of such Award or realization of the Holder’s rights
had such Award been currently exercisable or payable or fully vested or the
replacement of such Award with other rights or property selected by the
Administrator in its sole discretion;

 

(ii)                              To provide that the Award cannot vest, be
exercised or become payable after such event;

 

(iii)                          To provide that such Award shall be exercisable
as to all shares covered thereby, notwithstanding anything to the contrary in
(i) Articles V, VII, VIII or IX or (ii) the provisions of such Award;

 

(iv)                          To provide that such Award be assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar options, rights or Awards covering the stock of
the successor or survivor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices;

 

(v)                              To make adjustments in the number and type of
shares of Common Stock (or other securities or property) subject to outstanding
Awards, and in the number and kind of outstanding Restricted Stock or Deferred
Stock and/or in the terms and conditions of (including the grant or exercise
price), and the criteria included in, outstanding Awards and Awards which may be
granted in the future;

 

(vi)                          To provide that, for a specified period of time
prior to such event, the restrictions imposed under an Award Agreement upon some
or all shares of Restricted Stock or Deferred Stock may be terminated, and, in
the case of Restricted Stock, some or all shares of such Restricted Stock may
cease to be subject to repurchase under Section 7.5 or forfeiture under Section
7.4 after such event; and

 

22

--------------------------------------------------------------------------------


 

(vii)                      None of the foregoing discretionary actions taken
under this Section 12.3(b) shall be permitted with respect to Options granted
under Section 4.5 to Independent Directors to the extent that such discretion
would be inconsistent with the applicable exemptive conditions of Rule 16b-3. 
In the event of a Change in Control or a Corporate Transaction, to the extent
that the Board does not have the ability under Rule 16b-3 to take or to refrain
from taking the discretionary actions set forth in Section 12.3(b)(iii) above,
each Option granted to an Independent Director shall be exercisable as to all
shares covered thereby upon such Change in Control or during the five days
immediately preceding the consummation of such Corporate Transaction and subject
to such consummation, notwithstanding anything to the contrary in Section 5.4 or
the vesting schedule of such Options.  In the event of a Corporate Transaction,
to the extent that the Board does not have the ability under Rule 16b-3 to take
or to refrain from taking the discretionary actions set forth in Section
12.3(b)(ii) above, no Option granted to an Independent Director may be exercised
following such Corporate Transaction unless such Option is, in connection with
such Corporate Transaction, either assumed by the successor or survivor
corporation (or parent or subsidiary thereof) or replaced with a comparable
right with respect to shares of the capital stock of the successor or survivor
corporation (or parent or subsidiary thereof).

 

(c)                               Subject to Section 12.3(d) and 12.8, the
Administrator may, in its discretion, include such further provisions and
limitations in any Award, agreement, certificate or book entry account, as it
may deem equitable and in the best interests of the Company.

 

(d)                             No adjustment or action described in this
Section 12.3 or in any other provision of the Plan shall be authorized to the
extent that such adjustment or action would cause the Plan to violate Section
422(b)(1) of the Code or would result in the imposition on any Holder of a 20%
tax pursuant to Section 409A(a)(1)(B) of the Code.  Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.  The number of shares of
Common Stock subject to any Award shall always be rounded to the next whole
number.

 

12.4.                Approval of Plan by Stockholders.  The Plan will be
submitted for the approval of the Company’s stockholders within twelve months
after the date of the Board’s initial adoption of the Plan. Awards may be
granted or awarded prior to such stockholder approval; provided that such Awards
shall not be exercisable nor shall such Awards vest prior to the time when the
Plan is approved by the stockholders; and provided further, that if such
approval has not been obtained at the end of said twelve-month period, all
Awards previously granted or awarded under the Plan shall thereupon be canceled
and become null and void.

 

12.5.                Tax Withholding.  The Company shall be entitled to require
payment in cash or deduction from other compensation payable to each Holder of
any sums required by federal, state or local tax law to be withheld with respect
to the issuance, vesting, exercise or payment of any Award.  The Administrator
may in its discretion and in satisfaction of the foregoing requirement allow
such Holder to elect to have the Company withhold shares of Common Stock
otherwise issuable under such Award (or allow the return of shares of Common
Stock) having a Fair Market Value equal to the sums required to be withheld.

 

23

--------------------------------------------------------------------------------


 

12.6.                Forfeiture Provisions.  Pursuant to its general authority
to determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right (to the extent consistent with the applicable
exemptive conditions of Rule 16b-3) to provide, in the terms of Awards made
under the Plan, or to require a Holder to agree by separate written instrument,
that (i) any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt or exercise of the Award,
or upon the receipt or resale of any Common Stock underlying the Award, must be
paid to the Company, and (ii) the Award shall terminate and any unexercised
portion of the Award (whether or not vested) shall be forfeited, if (a) a
Termination of Employment, Termination of Consultancy or Termination of
Directorship occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (b) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Committee (or the Board, as applicable) or
the Holder incurs a Termination of Employment, Termination of Consultancy or
Termination of Directorship for cause.

 

12.7.                Limitations Applicable to Section 16 Persons and
Performance-Based Compensation.  Notwithstanding any other provision of the
Plan, the Plan, and any Award granted or awarded to any individual who is then
subject to Section 16 of the Exchange Act, shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule.  To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

 

12.8.                Effect of Plan Upon Options and Compensation Plans.  The
adoption of the Plan shall not affect any other compensation or incentive plans
in effect for the Company or any Subsidiary.  Nothing in the Plan shall be
construed to limit the right of the Company (i) to establish any other forms of
incentives or compensation for Employees, Independent Directors or consultants
of the Company or any Subsidiary or (ii) to grant or assume options or other
rights or Awards otherwise than under the Plan in connection with any proper
corporate purpose including but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.

 

12.9.                Compliance with Laws.  The Plan, the granting and vesting
of Awards under the Plan and the issuance and delivery of shares of Common Stock
and the payment of money under the Plan or under Awards granted or awarded
hereunder are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
law and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith.  Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the

 

24

--------------------------------------------------------------------------------


 

Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements.  To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

12.10.        Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan.

 

12.11.        Governing Law.  The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Maryland without regard to conflicts of laws thereof.

 

25

--------------------------------------------------------------------------------

 